Exhibit 10.8(f)

EXECUTION VERSION

AMENDMENT NO. 8 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 8 TO MASTER REPURCHASE AGREEMENT, dated as of October 1, 2019
(this “Amendment”), between TPG RE Finance 1, Ltd., a Cayman Islands limited
liability company (the “Seller”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (the “Buyer”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, the Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of August 20, 2015 (as amended by that certain Amendment No.
1 to Master Repurchase Agreement, dated as of September 29, 2015, as further
amended by that certain Second Amendment to Master Repurchase Agreement, dated
as of March 14, 2016, as further amended by that certain Amendment No. 3 to
Master Repurchase Agreement, dated as of November 16, 2016, as further amended
by that certain Amendment No. 4 to Master Repurchase Agreement, dated as of
August 18, 2017, as further amended by that certain Amendment No. 5 to Master
Repurchase Agreement, dated as of May 4, 2018, as further amended by that
certain Amendment No. 6 to Master Repurchase Agreement, dated as of August 20,
2018, as further amended by that certain Amendment No. 7 to Master Repurchase
Agreement, dated as of October 1, 2019, and as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Repurchase Agreement”);

WHEREAS, the Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed, subject
to the terms and conditions hereof, to make the acknowledgements set forth
herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and Buyer each agree as follows:

Section 1.Amendments to Repurchase Agreement.  Section 2 of the Repurchase
Agreement is hereby amended as follows:

(a)The definition of “Maximum Facility Amount”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended and restated in its entirety to read as
follows:

“Maximum Facility Amount” shall mean (a) as of and excluding the Eighth
Amendment Effective Date, $400,000,000, (b) on and after the Eighth Amendment
Effective Date and prior to October 30, 2019, $590,300,000, and (c) on and after
October 30, 2019, $400,000,000.

 

 

--------------------------------------------------------------------------------

 

(b)A new definition of Eighth Amendment Effective Date is hereby added to read
as follows:  

“Eighth Amendment Effective Date” shall mean September 26, 2019.

(c)The following definitions are hereby deleted in their entirety:  “Base
Amount”, “Side Car Facility Amount”, “Side Car Purchased Assets”

Section 2.Conditions Precedent; Effective Date.  This Amendment shall become
effective with retroactive effect to the Eighth Amendment Effective Date upon a
counterpart of this Amendment being duly executed and delivered by a duly
authorized officer of each of the Seller, Guarantor and Buyer.

Section 3.Representations and Warranties.  On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).

Section 4.Acknowledgments of Guarantor.  Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment by Seller and Buyer and agrees that it
continues to be bound by that certain Guarantee Agreement, dated as of August
20, 2015 (the “Guarantee Agreement”), made by Guarantor in favor of Buyer,
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein and therein, and (b) that, to its Knowledge, as of
the date hereof, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement, the Guarantee Agreement and each of the other
Transaction Documents.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Eighth Amendment Effective Date hereof, all references in the Repurchase
Agreement to the “Transaction Documents” shall be deemed to include, in any
event, this Amendment.  Each reference to Repurchase Agreement in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement, as amended hereby.

Section 6.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

-2-

--------------------------------------------------------------------------------

 

Section 7.Costs and Expenses.  Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment in accordance with the
Repurchase Agreement.  

Section 8.No Novation, Effect of Agreement.  Guarantor, Seller and Buyer have
entered into this Amendment solely to amend the terms of the Repurchase
Agreement and do not intend this Amendment or the transactions contemplated
hereby to be, and this Amendment and the transactions contemplated hereby shall
not be construed to be, a novation of any of the obligations owing by Seller or
Guarantor (the “Repurchase Parties”) under or in connection with the Repurchase
Agreement or any of the other document executed in connection therewith to which
any Repurchase Party is a party (the “Repurchase Documents”).   It is the
intention of each of the parties hereto that (i) the perfection and priority of
all security interests securing the payment of the obligations of the Repurchase
Parties under the Repurchase Agreement and the other Repurchase Documents are
preserved, (ii) the liens and security interests granted under the Repurchase
Agreement continue in full force and effect, and (iii) any reference to the
Repurchase Agreement in any such Repurchase Document shall be deemed to also
reference this Amendment.

Section 9.Submission to Jurisdiction; Waiver of Jury Trial.

(a)Each party irrevocably and unconditionally (i) submits to the non‑exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Amendment or relating in any way to this Amendment or any Transaction under the
Repurchase Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile.

(b)To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment or any Transaction
under the Repurchase Agreement.

(c)The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified in the Repurchase Agreement.  The
parties hereby agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Section 9
shall affect the right of the Buyer to serve legal process in any other manner
permitted by law or affect the right of the Buyer to bring any action or
proceeding against the Seller or its property in the courts of other
jurisdictions.

-3-

--------------------------------------------------------------------------------

 

(d)EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

Section 10.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

a national banking association organized under the laws of the United States

 

By:

 

/s/ Thomas N. Cassion

 

 

Name: Thomas N. Cassino

 

 

Title: Executive Director

JPM-TPG - Signature Page to Amendment to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

SELLER:

 

TPG RE FINANCE 1, LTD.,

 

an exempted company incorporated with limited liability under the laws of the
Cayman Islands

 

By:

 

/s/ Matthew Coleman

 

 

Name: Matthew Coleman

 

 

Title: Vice President  

JPM-TPG - Signature Page to Amendment to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed:

 

TPG RE FINANCE TRUST HOLDCO,
LLC, a Delaware limited liability company, in
its capacity as Guarantor, and solely for
purposes of acknowledging and agreeing to the
terms of this Amendment:

 

By:

 

/s/ Matthew Coleman

 

 

Name: Matthew Coleman

 

 

Title: Vice President  

 

JPM-TPG - Signature Page to Amendment to Master Repurchase Agreement